DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In regard to claim 4, on the second to last line of the claim “in particular” is present, but is not further limiting anything, so this phrase appears to be doing nothing in the claim and should simply be deleted.  The claim should simply read, and will be examined as such, “the electrical conductor has one open conductor end..”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 6, the phrases “in particular” and “preferably” are both unclear because it is not clearly defining the boundary of this claim.  It is unclear if this is an example or must be required.  Any description after these phrase has not beem given patentable weight and this should be corrected to clearly claim what Applicant intends.
In regard to claims 7 and 8, the phrase “in particular” is present again and is unclear for the same reasons as described above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tenchio (US Publication 2011/0102183 cited on IDS filed February 7, 2020) in view of Yagi (US Publication 2014/0002097) and Mitchem et al. (US Publication 2018/0328976).
In regard to claims 1, 7, 9, and 10, Tenchio discloses [claims 1 and 9] a device for determining a temperature-dependent impedance curve along an electrical conductor (abstract, see also paragraph 51), having: 
[claims 1, 9, and 10 ***noting claim 10 is an alternative claim needing only one of the limiations***] a signal generator unit, which is arranged and designed to generate/introduce a muit-frequency electrical signal, which passes through an electrical conductor (paragraphs 36-38, transmitting unit 132 is shown in figure 1 see paragraphs 71-72), 
[claims 1 and 9] a frequency spectrum sensing unit, which is arranged and designed to sense a frequency spectrum of a multi-frequency electrical signal leaving the conductor at least in a predefined frequency range (paragraphs 51, figure 1 receiving unit 134, see paragraphs 69-72, while no actual frequency value is given it is described as “high frequency” throughout specification and specifically paragraph 51 and thus a known sensing range)
[claims 1 and 9] a frequency spectrum difference determination unit, which is arranged and designed to determine a frequency difference between the sensed frequency spectrum and a predefined frequency spectrum (paragraph 88, the phase shifts which are represented by the different frequencies based on a relation from the response signal with the individual signal injected into the cable are determined – which 
Tenchio lacks specifically [claims 1 and 9] wherein the signal generator unit and the frequency spectrum sensing unit are jointly formed by a software-defined radio (SDR) and a frequency difference conversion unit which is arranged and designed to determine an amplitude representation in the time domain of the determined frequency difference along the electrical conductor and [claim 7] wherein the frequency difference conversion unit is arranged and designed to determine the amplitude curve along the electrical conductor using an inverse Fourier transform of the frequency difference, and/or the frequency difference conversion unit is further arranged and designed to use phase information for a propagation time or conductor length referencing of the amplitude curve.
Yagi discloses a system for transmitting a signal from through a cable (see paragraph 25 and figure 1, see also claim 9) which then receives a distortion signal and compares the distortion signal to a reference signal, such that the a phase difference is detected from a frequency difference (claims 10 and 11), wherein the magnitude (amplitude) at the frequency differences is detected by performing an inverse Fourier transformation (which converts from the frequency domain to the time domain – see claim 14 [which it appears should be further limiting claims 10 and 11, not 9]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Tenchio to include having a processing element that would perform an inverse Fourier transform on the frequency difference spectrum in 
[[Tenchio as modified by Yagi still lacks wherein the signal generator unit and the frequency spectrum sensing unit are jointly formed by a software-defined radio (SDR)]].
Mitchem et al. discloses in a time domain reflectometry system wherein the signal generator which is the processor used for signal generation and acquisition is a software defined radio (paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Tenchio as modified to include wherein the signal generator and the sensing unit were formed in a software defined radio as taught by Mitchem et al. in order to create a processing element that is software rather than needing separate hardware for each device, which provides a more compact and simpler system, thus increasing the benefits a user has while operating and owning the system.
In regard to claim 2, Tenchio as modified discloses wherein the multip frequency electrical signal is a time-variant signal (abstract, see also figures 4a and 4b [noting the other limitations are alternative limitations because of the ‘or’ in the claim language]).
In regard to claim 5, Tenchio discloses wherein the frequency spectrum sensing unit is arranged and designed to determine at least a phase information of the multi-frequency electrical signal leaving the conductor (paragraph 37, the measuring unit 130 
In regard to claim 6, Tenchio discloses wherein the predefined frequency spectrum is a frequency spectrum sensed by the frequency spectrum sensing unit, of the electrical signal leaving the electrical conductor or an electrical reference conductor under predefined conditions, wherein the predefined conditions comprise a freedom from damage and/or a constant temperature of the electrical conductor or the reference conductor (abstract and paragraphs 10, 11 and 21 – the condition would be a variation from a normal temperature).
In regard to claim 8, Tenchio disclose wherein the electrical conductor is enclosed by a dielectric with temperature variant properties (paragraphs 24, 25, 66, and 81 describe this feature of negative temperature coefficient (NTC) material).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tenchio (US Publication 2011/0102183 cited on IDS filed February 7, 2020), Yagi (US Publication 2014/0002097) and Mitchem et al. (US Publication 2018/0328976) as applied to claim 1 above, and further in view of Joung et al. (US Publication 2016/0202309).
In regard to claim 3, Tenchio as modified lacks specifically wherein an amplifier unit is arranged and designed to amplify the multi-frequency electrical signal.
Joung et al. discloses in a frequency domain reflectometry system to have an amplifier for the signal passed to the cable (see paragraph 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Tenchio as modified to include an amplifier so .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tenchio (US Publication 2011/0102183 cited on IDS filed February 7, 2020), Yagi (US Publication 2014/0002097) and Mitchem et al. (US Publication 2018/0328976) as applied to claim 1 above, and further in view of Haugen et al. (US Publication 2011/0181295).
In regard to claim 4, Tenchio discloses wherein the electrical conductor has one open conductor end which reflects at least a portion of the signal introduced into the electrical conductor (figure 1, at the end of the cable, there is a resistor which connects two of the cable conductors, so the cable does have an end and a reflection at this end will occur when the temperature is abnormal – see paragraph 70; broadly because there is an end of the cable and a reflect could occur, this reads on the claim).
Tenchio lacks specifically a directional coupler, which is connected electrically conductively to a conductor end of the electrical conductor and is arranged and designed to introduce the multi-frequency electrical signal generated by the signal generator unit into the electrical conductor, and to lead out a multi-frequency electrical signal reflected by the electrical conductor as the multi-frequency electrical signal leaving the electrical conductor.
Haugen et al. discloses reflectometry system wherein a direction couple can be used to separate the inject spread spectrum signal from the reflected signal that will come from the conductor, so that the two signals would go through the directional coupler before being passed on (paragraph 71).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Peck, Jr. et al. (US Publication 2016/0370238) discloses a sensor system for laminated transmission structures in which a signal generator sends a signal through the structure and frequency or amplitude changes in the conductivity are related to temperature changes.  Tarczy-Hornoch et al. (4630228) discloses a transmission line analyzer for identifying severities and locations of multiple mismatches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896